           Case 2:19-mj-00511-DJA Document 45 Filed 12/27/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Jesus Castelo-Meza

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:19-mj-511-DJA
11
                    Plaintiff,                             STIPULATION TO CONTINUE
12                                                         PRELIMINARY HEARING
            v.
                                                           (Fourth Request)
13
     CASTELO-MEZA ET
                  EL AL,
14
                    Defendant.
15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,        by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States
18   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19   Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for Jesus Castelo-
20   Meza; Thomas F. Pitaro, Esq., counsel for Ivan Agustin Castelo-Meza; Yi Lin Zheng, Esq.,
21   counsel for Jesus Castelo-Carranza; and Monti J. Levy, Esq., counsel for Karolina Moya, that
22   the Preliminary Hearing currently scheduled on January 6, 2020 at 4:00 pm, be vacated and
23   continued to a date and time convenient to the Court, but no sooner than seventy-five (75) days.
24          This Stipulation is entered into for the following reasons:
25          1.      The parties are still working to resolve this matter short of an indictment. Since
26   the last requested continuance, defense counsel have reviewed the plea agreement with their
            Case 2:19-mj-00511-DJA Document 45 Filed 12/27/19 Page 2 of 3




 1   respective clients. However, the parties require additional time to attempt to work on counter
 2   offers and other plea agreement details.
 3           2.     Jesus Castelo-Meza is detained and agrees to the continuance.
 4           3.     Ivan Agustin Castelo-Meza is detained and agrees to the continuance.
 5           4.     Jesus Castelo-Carranza is detained and agrees to the continuance.
 6           4.     Karolina Moya is not detained and agrees to the continuance.
 7           5.     Additionally, denial of this request for continuance could result in a miscarriage
 8   of justice.
 9           This is the fourth request for continuance filed herein.
10           DATED this 27th day of December, 2019.
11
12    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
13
14       /s/ Raquel Lazo                                  /s/ Kevin D. Schiff
      By_____________________________                  By_____________________________
15    RAQUEL LAZO                                      KEVIN D. SCHIFF
      Assistant Federal Public Defender                Assistant United States Attorney
16
        /s/ Thomas P. Pitaro                              /s/ Monti Levy
17
     By_____________________________                   By_____________________________
18   THOMAS P. PITARO, ESQ.                            MONTI J. LEVY, ESQ.
     Counsel for Ivan Agustin Castelo-Meza             Counsel for Karolina Moya
19
         /s/ Yi Lin Zheng
20
     By_____________________________
21   YI LIN ZHENG
     Counsel for Jesus Castelo-Carranza
22
23
24
25
26
                                                       2
           Case 2:19-mj-00511-DJA Document 45 Filed 12/27/19 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-mj-511-DJA
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     CASTELO-MEZA ET AL,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   Monday, January 6, 2020 at the hour of 4:00 p.m., be vacated and continued to

13   Monday, March 23, 2020 atatthe
     _______________________     the hour    4:00 p.m.
                                     hour of ___:___ __.m.

14        DATED
           DATEDthis
                  this27th
                       ____day
                            dayof
                               ofDecember,  2019. 20__.
                                  _______________,

15
16
                                               Daniel J.STATES
                                               UNITED    AlbregtsMAGISTRATE JUDGE
17                                             United States Magistrate Judge
18
19
20
21
22
23
24
25
26
                                                  3
